DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 09/25/2020 has/have been considered by the examiner.  

Claim Objections
Claims 6 and 11 are objected to because of the following informalities: 
Claim 6: please amend to recite wherein the chip “further includes a power generation portion made by an alloy of gold and platinum”. 
Claim 11: please correct the apparent typo in the preamble to recite “The enzyme-free [[c]] glucose detection chip of claim 2”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Prehn et al. (R Prehn, M Cortina-Puig, FX Munoz, A non-enzymatic glucose sensor based on the use of gold micropillar array electrodes, J. Electrochemical Society 159(5) (2012) F134-F139) in view of Li et al. (C Li, H Wang, Y Yamauchi, Electrochemical deposition of mesoporous Pt-Au alloy films in aqueous surfactant solutions: towards a highly sensitive amperometric glucose sensor, Chem. Eur. J. 19 (2013) 2242-2246) and Zhang et al. (A Zhang, Y Tian, M Liu, Y Xiao, D Jia, F Li, Enhanced performances of nonenzymatic glucose sensors by attaching Au nanoparticles onto the surfaces of Cu2O@Cu nanocable arrays, RSC Adv. 4 (2014) 43973). 
Regarding claims 1-3 and 12, Prehn discloses an enzyme-free glucose detection chip (non-enzyme sensing platform for glucose on a gold electrode surface [abstract]; Note: the preamble limitation “for detecting blood sugar level of a blood directly in a neutral environment” is a statement of intended use that does not further limit the claimed invention [see MPEP 2111.02]. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) [MPEP 2114]. Since the structure of the prior art teaches all of the structural limitations of the claim, the structure is considered capable of meeting the intended use limitations), the enzyme-free glucose concentration chip comprising: 
a substrate (a silicon wafer was used as the substrate [Pg. F135, Electrode Fabrication; Fig. 2A]);
a detection portion, disposed on an end surface of the substrate (the micropillar array electrode “detection portion” is formed on the silicon wafer [Pg. F135, Electrode Fabrication; Fig. 2A]);
a plurality of protrusions, disposed at the detection portion (individual micropillars were grown electrochemically on the silicon wafer substrate to form the micropillar array electrode “detection portion” [Pg. F135, Electrode Fabrication; Figs. 2A-2B]);
a conductive layer, 
Prehn discloses wherein the conductive layer is formed of gold and thus fails to teach wherein the conductive layer is made by “mixing gold and platinum in a predetermined ratio”, of instant claim 1, “wherein the predetermined ratio (mol/v) of platinum to gold is 1:2 to 4:1”, of instant claim 2, and “wherein the predetermined ratio (mol/v) of platinum to gold is 2:1”, of instant claim 3. 
Li discloses a non-enzymatic glucose sensor [title] wherein the conductive thin film that forms the working electrode is formed of a Pt-Au alloy formed by mixing gold a platinum precursors at predetermined molar ratios [Pg. 2242, entire right column]. Li teaches wherein the composition ratio of platinum to gold can be optimized and includes ratios of Pt to Au from 100:0, 90:10, 75:25, 60:40, 55:45, 50:50, 25:75, and 0:100 [Pg. 2242, entire right column; Fig. 1]. Li further teaches that the Pt-Au alloy films showed good catalytic activity towards glucose oxidation owing to the synergistic effect of mesoporous structures and Pt-Au binary-alloy surfaces and that the alloy films showed good anti-poisoning effect, could be reverted back to their initial state by simply rinsing with distilled water, and retained their activity in the detection of glucose for at least ten cycles [Pg. 2245; Right Col]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute conductive layer of Prehn formed of gold to instead form the conductive layer with a Pt-Au alloy because Li discloses that such films showed good catalytic activity towards glucose oxidation owing to the synergistic effect of mesoporous structures and Pt-Au binary-alloy surfaces and that the alloy films showed good anti-poisoning effect, could be reverted back to their initial state by simply rinsing with distilled water, and retained their activity in the detection of glucose for at least ten cycles [Pg. 2245; Right Col]. The simple substitution of one known element for another (i.e., a gold conductive film for a Pt-Au conductive film) is likely to be obvious when predictable results are achieved (i.e., non-enzymatic detection of glucose) [MPEP § 2143(B)]. Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. Regarding the ranges of instant claims 2-3, given the teachings of Li regarding alloy ratios of Pt to Au from 100:0, 90:10, 75:25, 60:40, 55:45, 50:50, 25:75, and 0:100 [Pg. 2242, entire right column; Fig. 1], it would have been obvious to have selected and utilized an alloy ratio within the disclosed range, including those amounts that overlap within the claimed range. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art [MPEP 2144.05 (I)]. 
Prehn discloses wherein the micropillar array is formed from gold micropillars, but is silent on the incorporation of gold nanoparticles on the surface of the gold micropillars and thus fails to explicitly disclose “a plurality of gold nanoparticles, dispersed on surfaces of the protrusions”, of instant claim 1, and “wherein each gold nanoparticle has a diameter between 2 nanometers and 100 nanometers” of instant claim 12. 
Zhang discloses an enhanced performance nonenzymatic glucose sensor [title] wherein the electrode sensitivity, detection limit and response time are all improved by incorporating Au nanoparticles onto the surface of the nanocable/nanopillar electrode [Pg. 43975, Left Col., Para. 1; Fig. 2] wherein the Au nanoparticles have a size of 3 nm [Pg. 43974, Left Col., Para. 2]. Zhang further discloses wherein nanopillars can act as carriers for immobilizing Au nanoparticles on their surface that catalyze the oxidation of glucose, and that compared to glucose sensors based on noble metal nanowire arrays only, the Au-Nanopillar nanoarchitectures show advantages in their excellent performances of glucose detection [Pg. 43975, Left Col., Para. 3]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surface of micropillar array disclosed by Prehn to include AuNPs, specifically AuNPs that are approximately 3nm in diameter, because Zhang teaches that the incorporation of AuNPs into the structure of noble metal pillar array electrodes yield improved performance compared with the noble metal arrays only and thus yields nonenzymatic glucose sensors wherein the electrode sensitivity, detection limit and response time are all improved [Pg. 43975, Left Col., Paras. 1-3; Fig. 2]. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results [MPEP 2143(A)]. The selection of a known material (i.e., AuNPs), which is based upon its suitability for the intended use (i.e., nonenzymatic detection of glucose), is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. 
Regarding claims 4-5, the limitation “wherein the blood is from a subject” further limits the sample but fails to further limit the apparatus. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." See MPEP 2115. Since the claims further limit the sample (material worked upon) but fails to limit the glucose detection chip (by a structure being claimed), the limitations of the claim have no patentable weight. 
Regarding claim 6, Prehn further discloses wherein the enzyme-free glucose detection chip further includes a power generation portion (a current collector was located around the wafer edge wherein the current collector can generate power applied to the electrodes using the instrumentation [Pg. F135, electrode fabrication]). Although Prehn fails to expressly teach wherein the current collector is made of an alloy of gold and platinum, it would have been obvious to one having ordinary skill in the art to form the current collector with the same material as the thin film coated on the substrate material that is formed of a platinum and gold alloy, as taught by Li above in the rejection of claim 1, because forming the current collector with the same Pt-Au alloy as taught by Li would provide the benefits taught by Li as well as reduce processing steps by allowing for both electrodes to be formed simultaneously. 
Regarding claim 7, The limitation “the enzyme-free glucose detection chip is implanted into a body" is a functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, the chip of Prehn is capable of being implanted into a body and thus reads upon the functional limitations of claim 7. 
Regarding claim 8, Prehn further discloses wherein each protrusion is semispherical (the protrusions have semispherical properties as shown in Fig. 2b). Furthermore, differences in shape will not support the patentability of subject matter encompassed by the prior art absent persuasive evidence that the particular configuration is significant. MPEP § 2144.04(IV)(B). Therefore, it would have been a matter of choice to use a semispherical shape which a person of ordinary skill in the art would have found obvious.
Regarding claim 9, Prehn further discloses wherein each protrusion is columnar (the protrusions are formed into a column shape as shown in Fig. 2b). Furthermore, differences in shape will not support the patentability of subject matter encompassed by the prior art absent persuasive evidence that the particular configuration is significant. MPEP § 2144.04(IV)(B). Therefore, it would have been a matter of choice to use a semispherical shape which a person of ordinary skill in the art would have found obvious.
Regarding claim 10, Prehn further discloses wherein each protrusion has a micrometer-level size (each cylindrical micropillar has a radius of 5μm, and thus a diameter of 10μm [Pg. F135, Electrode Fabrication; Fig. 2b]).
Regarding claim 11, Prehn further discloses wherein each protrusion has a diameter between 1 micrometer and 20 micrometers (each cylindrical micropillar has a radius of 5μm, and thus a diameter of 10μm [Pg. F135, Electrode Fabrication; Fig. 2b]).


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 4 be found allowable, claim 5 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen et al. (K-J Chen et al., Dendritic platinum-decorated gold nanoparticles for non-enzymatic glucose biosensing, J. Mat. Chem. B 1 (2013) 5925-5932) disclose a Pt-Au nanoparticle non-enzymatic glucose sensor. Qiu et al. (H Qiu et al., Effects of Pt decoration on the electrocatalytic activity of nanoporous gold electrode toward glucose and its potential application for constructing a nonenzymatic glucose sensor, J. Electroanalytical Chemistry 643 (2010) 39-45) disclose the platinum decoration of gold nanoparticles as an electrode for a nonenzymatic glucose sensor. Singh et al. (B Singh et al., PtAu/C based bimetallic nanocomposite for non-enzymatic electrochemical glucose detection, Sensors and Actuators B 150 (2010) 80-92) disclose a Pt/Au alloy electrode for non-enzymatic glucose sensing. Song et al. (Y Song et al., A nonenzymatic electrochemical glucose sensor based on mesoporous Au/Pt nanodendrites, RSC Adv. 5 (2015) 82617-82622) disclose a gold/platinum composite electrode for nonenzymatic glucose sensing. Wang et al. (J Wang et al., Nonenzymatic electrochemical sensor for glucose based on nanoporous platinum-gold alloy J. Nanosci. Nanotechnol. 16(7) (2016) 7145-7150) disclose nanoporous platinum-gold alloy electrodes for nonenzymatic glucose sensors. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176. The examiner can normally be reached 8:30am-5:30pm ET Mon-Thurs, 8:30am-12:30pm Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795